Citation Nr: 1722571	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  11-05 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial compensable rating for tardive dyskinesia.

2. Entitlement to service connection for hiatal hernia, to include as due to exposure to environmental hazards in the Southwest Asia theater of operations.

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to exposure to environmental hazards in the Southwest Asia theater of operations or as secondary to posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for GERD, to include as due to exposure to environmental hazards in the Southwest Asia theater of operations or as secondary to PTSD.


REPRESENTATION

Appellant represented by:	John Berry, Esq. 


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 2001, to include service in the Southwest Asia theater of operations.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2015, the Board remanded the issue of entitlement to an initial compensable rating for tardive dyskinesia for further development.  That issue has now returned to the Board for appellate review.

The issues of entitlement to service connection for hiatal hernia and entitlement to service connection for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The symptoms and overall impairment caused by the Veteran's tardive dyskinesia are most analogous to a mild convulsive tic.

2. An August 2008 Board decision denied a claim for service connection for GERD.  Evidence received since the August 2008 Board decision relates to prior unestablished facts.

CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for tardive dyskinesia have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.124a, Diagnostic Code 8199-8103 (2016).

2. The August 2008 Board decision is final; new and material evidence has been received to reopen the claim of entitlement to service connection for GERD. 38 U.S.C.S. §§ 5108, 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Compensable Rating for Tardive Dyskinesia

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as here, a Veteran expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Currently, the Veteran's tardive dyskinesia is rated noncompensable pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8199-8103.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned.  See 38 C.F.R. § 4.27.  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the rating schedule that most closely identifies the part or system of the body involved; the last two digits will be "99" for all unlisted conditions.  

In this case 8199 refers to neurological conditions and convulsive disorders, while 8103 refers to the convulsive tic diagnostic code.  Tardive dyskinesia is not listed in the rating schedule.  In this case, the Board finds the use of the hyphenated Diagnostic Code 8199-8103 to be appropriate as the symptoms of the Veteran's tardive dyskinesia are most analogous to rating via the criteria for a convulsive tic in Diagnostic Code 8103.  The Board finds that there is no other, relevant diagnostic code that would be more appropriate for rating the Veteran's condition, nor has the Veteran so alleged.

Pursuant to Diagnostic Code 8103, a mild disability warrants a 0 percent rating, a moderate disability warrants a 10 percent rating, and a severe disability warrants a 30 percent rating.  The Note to Diagnostic Code 8103 directs the Board to assign a disability rating depending upon the frequency, severity, and muscle groups involved.

The Board acknowledges that the words "mild," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.S. § 7104; 38 C.F.R. §§ 4.2, 4.6.   

After reviewing the evidence of record, the Board finds that the Veteran's tardive dyskinesia is most analogous to a mild convulsive tic.  As such, an initial compensable rating for tardive dyskinesia is not warranted.  Thus, the Board will deny the claim.

As previously mentioned in the Introduction section, in December 2015, the Board remanded this issue for further development.  Specifically, the Board requested that the Veteran be afforded a new VA examination to ascertain the current nature and severity of his tardive dyskinesia.  

The requested VA examination was conducted in May 2016.  Prior to the examination, the examiner reviewed the Veteran's electronic claims file.  During the examination, the Veteran stated that about 4 years prior, he began noticing that his mouth would make involuntary movements.  Specifically, the Veteran noticed puckering and pursing of the lips.  The Veteran stated that the movements were brief but occurred several times throughout the day.  The Veteran reported that it did not affect his ability to talk, eat, chew, or swallow.  The Veteran concluded that he did not notice any involuntary movements affecting any other parts of his body.

The examiner diagnosed the Veteran with tardive dyskinesia or an "other neuroleptic induced syndrome."  Upon examining the veteran, the examiner did not find any: muscle weakness in the upper and lower extremities; pharynx, larynx, or swallowing conditions; sleep disturbances; bowel function impairment; or voiding dysfunction.  Additionally, the Veteran's speech, gait, upper and lower extremity strength, and deep tendon reflexes were all normal.  The examiner noted that the involuntary movements described by the Veteran were not present during the examination.

The Veteran was also afforded VA examination in September 2011.  Similar to the May 2016 VA examiner, the September 2011 VA examiner also did not notice any episodes of involuntary lip pursing during the examination.  However, the Board finds the September 2011 VA examination less probative for adjudicating the severity of the Veteran's tardive dyskinesia as the examiner stated that the Veteran actually did not have the condition.  Accord Swann v. Brown, 5 Vet. App. 229, 233 (1993) (stating that the Board must reject medical opinions that are based on incorrect facts).

From the disability picture painted by the May 2016 VA examination, the Board finds that the Veteran's tardive dyskinesia to be mild in nature, manifested by subjective reports of involuntary puckering and pursing of the lips, occurring several times a day.  The Veteran's disability picture is brought into greater focus by treatment records by private clinicians associated with the claims file as well as lay statements of record.

Specifically, in a July 2011 treatment record from Dr. Fisher, the Veteran complained about abnormal body movements.  The Veteran complained of abnormal movements of his lips and a twitch under his left eye.  During an examination of the Veteran, Dr. Fisher noted frequently pursing of the lips as well as "very mild tongue movements."  Dr. Fisher diagnosed the Veteran with tardive dyskinesia.  

Similar to the statements contained in the VA examination reports as well as Dr. Fisher's July 2011 treatment record, in August 2011, the Veteran stated that he suffered from lip pursing and clenching throughout the day without control.  The Veteran said that others, including his wife, had commented on the pursing and clenching.  Additionally, he stated that he had a twitch below his left eye.  

The Board finds that when the frequency, severity, and location of the Veteran's tardive dyskinesia are considered, the criteria for an initial compensable rating have not been met as the Veteran's current symptoms are most analogous to a mild convulsive tic.  Specifically, the Veteran's disability is manifested by intermittent movements of his mouth, tongue, and face muscles.  These movements-by the medical evidence of record and the Veteran's own statements-are absent in every other part of the Veteran's body and have not affected any bodily function.  As such, the disability cannot be classified is moderate in nature, the claim must be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  But, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017).


New and Material Evidence to Reopen a Claim to Entitlement to Service Connection for GERD

The Veteran's claim of entitlement to service connection for GERD was last denied in an August 2008 Board decision.  The Veteran timely appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  However, pursuant to an August 2009 Joint Motion for Partial Remand and Court Order, the Veteran dismissed the appeal of this issue.  Therefore, the Board's August 2008 decision is final. See 38 U.S.C.S. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In January 2010, the Veteran filed a claim of entitlement to service connection for GERD.

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.S. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the Board's August 2008 decision included the Veteran's service treatment records (STRs), post-service medical treatment records, as well as lay contentions.  The Board denied the claim because, at that time, the Veteran was not diagnosed with GERD.

Evidence received since the Board's August 2008 decision consists of new post-service medical treatment records, lay statements, and argumentation submitted on the Veteran's behalf by his representative.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also "material," as it addresses the reason for the prior denial.  Specifically, the new medical evidence received demonstrates that the Veteran now has an active diagnosis for GERD.  In fact, in September 2008-one month after the Board's decision-Dr. Stout, a private clinician, diagnosed the Veteran with GERD.    

As this new evidence relates to unestablished facts that are necessary to substantiate the Veteran's claim, the Board finds that new and material evidence has been received.  Accordingly, the claim is reopened.  38 U.S.C.S. § 5108; 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

Entitlement to an initial compensable rating for tardive dyskinesia is denied.

New and material evidence having been received, the claim of entitlement to service connection GERD is reopened.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claims of entitlement to service connection for hiatal hernia and entitlement to service connection for GERD.

In regard to both of these claims, a VA digestive conditions examination was conducted in May 2010.  During this examination, the examiner primarily focused upon the Veteran's complaints of irritable bowel syndrome.  However, the Veteran did inform the examiner of epigastric pain which increased after eating big meals as well as after eating spicy or greasy food.  The Veteran stated that the pain became present in 2005 and sometimes the pain radiated into his left shoulder and arm.  The examiner diagnosed the Veteran with hiatal hernia and GERD but did not provide an opinion as to the cause of these conditions.

In light of this deficiency, in October 2014 the examiner provided a medical opinion as an addendum to the May 2010 VA examination.  In her October 2014 medical opinion, the VA examiner opined that it was less likely than not that the conditions of GERD, hiatal hernia, or acid reflux were related to service.  Additionally, the examiner opined that the conditions were not first expressed within one year of discharge due to exposure to environmental hazards from service in Southwest Asia.

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Board finds the VA examiner's October 2014 opinion to be inadequate for adjudicative purposes for several reasons.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Firstly, the Board finds the opinion's rationale to be confusing and unclear.  Specifically, the opinion refers to medical literature to explain the general anatomical causes of a hiatal hernia and GERD.  But, the examiner does not discuss the Veteran's situation in particular or any of the Veteran's descriptions of his symptoms in forming the opinion.   

Secondly, with respect to the Veteran's GERD claim, the examiner did not address whether this condition was caused or aggravated by PTSD.  Due to these inadequacies, the Board finds that the Veteran must be afforded a new VA medical opinion prior to adjudication of these claims on the merits.  Id.

Given the need to remand the foregoing claims for a new VA examination, any outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After the above has been completed to the extent possible, send the claims file to an appropriate VA clinician for the issuance of a medical opinion as to the nature and etiology of the Veteran's hiatal hernia and GERD.  If the clinician believes a new VA examination would be appropriate, provide one for the Veteran.  After thoroughly reviewing the claims file-and conducting an examination if necessary-the clinician should then address the following questions:

(a) Is it as least as likely as not (50 probability or more) that the Veteran's GERD is related to service, to include exposure to environmental hazards during service in Southwest Asia?

(b) Is it as least as likely as not (50 probability or more) that the Veteran's PTSD caused the Veteran's GERD?

(c) Is it as least as likely as not (50 probability or more) that the Veteran's PTSD aggravated the Veteran's GERD beyond the natural progression of the disease?

(d) Is it as least as likely as not (50 probability or more) that the Veteran's hiatal hernia is related to service, to include exposure to environmental hazards during service in Southwest Asia?

If the clinician finds that the Veteran's GERD has been permanently worsened beyond natural progression (aggravated) by his service-connected PTSD, the clinician should attempt to quantify the degree of aggravation beyond the baseline level that is attributable to PTSD.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* The Veteran's July 2016 and September 2006 statements; and

* The contentions and documents cited by the Veteran's representative in the November 2014 Notice of Disagreement.

For all of the opinions requested above, a complete rationale must be provided.  If the clinician cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


